


AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT
 
THIS AMENDED AND RESTATED AGREEMENT by and between ON ASSIGNMENT, INC., a
Delaware corporation (the “Company”) and PETER T. DAMERIS (“Executive”) is
entered into on December 11, 2008.
 
Recitals
 
A.     The Company and Executive previously entered into an agreement, dated
October 27, 2003, pursuant to which Executive is employed as the Chief Executive
Officer and President of the Company, as amended on December 14, 2006 (the
“Prior Agreement”).
 
B.      The Company and Executive wish to amend and restate the Prior Agreement
to implement changes required under Internal Revenue Code (“Code”) Section 409A
(together with the regulations and official interpretations thereof, “Section
409A”)


C.         Certain definitions are set forth in Section 4 of this Agreement.
 
Agreement
 
The parties hereto agree as follows:
 
1.             Employment.  The Company hereby engages Executive to serve as the
Chief Executive Officer and President of the Company, and Executive agrees to
serve the Company, during the Service Term (as defined in Section 1(f) hereof)
in the capacities, and subject to the terms and conditions, set forth in this
Agreement.
 
(a)           Services.  During the Service Term, Executive, as Chief Executive
Officer and President of the Company, shall have all the duties and
responsibilities customarily rendered by Chief Executive Officers and Presidents
of companies of similar size and nature and as may be reasonably assigned from
time to time by the Board (as defined below).  Executive will report directly to
the Board.  Executive will devote his best efforts and substantially all of his
business time and attention (except for vacation periods and periods of illness
or other incapacity) to the business of the Company and its
Affiliates.  Notwithstanding the foregoing, and provided that such activities do
not interfere with the fulfillment of Executive’s obligations hereunder,
Executive may (A) serve as an officer, director or trustee of any charitable or
non-profit entity; (B) own a passive investment in any private company and own
up to 5% of the outstanding voting securities of any public company; or (C) with
the prior approval of the Board, serve as a director of up to two other
companies so long as such companies do not compete with the Company and
Executive notifies the Board in advance of accepting any such position.  Unless
the Company and Executive agree to the contrary, Executive’s place of employment
shall be at the Company’s principal executive offices in Calabasas, California;
provided, however, that Executive shall be permitted under the terms of this
Agreement, upon conditions approved by the Board, to relocate his principal
residence to Texas and to perform his duties and responsibilities under this
Agreement from such location and commute from time to time to the Company’s
principal executive offices so long as such relocation does not materially
interfere with Executive’s satisfactory performance of his duties and
responsibilities under this Agreement and, provided, further, that Executive
will travel to such other locations as may be reasonably necessary in order to
discharge his duties and responsibilities hereunder.  Executive shall have the
right to attend all meetings of the Board of Directors of the Company and will
be nominated for election as a director for each term for which he is eligible
to serve during the Service Term.


(b)           Salary, Bonus and Benefits.
 
(i)            Salary and Bonus. During the Service Term, effective from and
after August 1, 2006, the Company will pay Executive a base salary (the “Annual
Base Salary”) as the Board may designate from time to time, at the rate of not
less than $635,250 per annum; provided, however, that the Annual Base Salary
shall be subject to review annually (beginning in the third quarter of each
fiscal

 
 

--------------------------------------------------------------------------------

 

year of the Company) by the Board for upward increases thereon.  With respect to
calendar year 2006 and thereafter during the Service Period, Executive will be
eligible to receive an annual bonus in an amount of up to 120% of Executive’s
Annual Base Salary for each fiscal year, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) based upon
the Company’s achievement of budgetary and other objectives set by the
Compensation Committee after review of a financial performance plan that is
prepared by Executive and recommended to the Compensation Committee.  Such
annual bonus opportunity shall be comprised of (A) a 60% bonus opportunity
applicable to achievement of plan targets that are a combination of targets for
revenue and EBITDA (“Component A”), and (B) an additional 60% bonus opportunity
(thereby making the total bonus opportunity 120% of Executive’s Annual Base
Salary) for performance exceeding plan targets based upon revenue and EBITDA
performance (“Component B”).  The performance targets for Component A and
Component B may be revised in future years by the Compensation Committee after
consultation with Executive.  Within 90 days of the beginning of each calendar
year during the Service Period, the Compensation Committee will determine, after
consultation with Executive, the targets applicable to Executive based on the
Company’s performance plan.  All performance plan targets will be defined in
terms that exclude the effects of any nonrecurring charges, including without
limitation, charges related to goodwill write-offs, acquisitions, dispositions
or changes in accounting treatment.  The annual bonus, if any, shall be due and
payable to Executive, in cash, on or prior to March 15th of the year immediately
following that in which such annual bonus is earned (for the avoidance of doubt,
this deadline is intended to comply with the “short-term deferral” exemption
from the application of Section 409A).
 
(ii)           Benefits.  During the Service Term, Executive shall be entitled
to participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, Executive and/or Executive’s
family shall be entitled to participate and shall receive all benefits under
welfare plans provided by the Company (including without limitation medical
prescriptions, dental, disability, employee life, group life, accidental life
and travel accident insurance plans and plans) to the extent and on the same
basis applicable generally to other peer executives of the Company.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  In addition, Executive will receive
a stipend of $450 per month for lease of an automobile and other related
expenses during the Service Term, payable in equal monthly increments during the
Service Term.  Executive shall also be eligible to receive four weeks paid
vacation per annum.  Any unused vacation time during each fiscal year shall be
“rolled-over” to the following fiscal year to the extent permitted by the
Company’s policies for other senior executives of the Company.
 
(iii)         INTENTIONALLY OMITTED
 
(iv)  
INTENTIONALLY OMITTED



(v)            Additional Equity Grants.


(A)                 Stock Option Grants.


(1)           Initial Grant.  Promptly following the date of the first amendment
to this Agreement on December 14, 2006 (the “Amendment Date”), the Company
granted to Executive, under the Company’s Restated 1987 Stock Option Plan (As
Amended and Restated April 7, 2006) (the “Equity Plan), a nonqualified  stock
option (“Stock Option”) to purchase 500,0001 shares of the Company’s common
stock (the “Initial Stock Option”).  The Initial Stock Option was granted to
Executive at an exercise price per share equal to the closing price of the
Company’s common stock on the Nasdaq Stock Market on the date of grant (the
“Fair Market Value”) and vests and becomes exercisable, subject to Executive’s
continued employment with the Company through each such vesting



--------------------------------------------------------------------------------

 
1 This number and the number in the following paragraph were calculated based on
an assumed pre-tax gain of $1.5 million after three years of 6% common stock
price appreciation.

 
 

--------------------------------------------------------------------------------

 

date, as follows: 11% on December 31, 2006, 1.83% on the last day of each month
in 2007 (such that 33% has vested as of December 31, 2007), 2.83% on the last
day of each month in 2008 (such that 67% would be vested as of December 31,
2008), 1.83% on the last day of each month in 2009 (such that 89% would be
vested as of December 31, 2009) and 0.92% on the last day of each month in 2010
(such that 100% would be vested as of December 31, 2010).  The terms and
conditions of the Initial Stock Option, including the applicable vesting
conditions, have been set forth in a stock option agreement entered into by the
Company and Executive which evidences the grant of the Initial Stock Option and,
except as otherwise expressly provided herein, is consistent with the terms and
conditions contained in stock option agreements provided to other key executives
of the Company (any agreement evidencing a Stock Option grant, a “Stock Option
Agreement”).  The Initial Stock Option is, subject to the provisions of this
Section 1(b)(v)(A)(1), Sections 1(b)(v)(F) and (G) and 1(c)(iii)(A) below,
governed in all respects by the terms of the Equity Plan and the applicable
Stock Option Agreement.


(2)           Subsequent Grant.  On January 2, 2007, the Company granted to
Executive, under the Equity Plan, a nonqualified Stock Option to purchase
188,000 shares of the Company’s common stock (the “Subsequent Stock
Option”).  The Subsequent Stock Option was granted to Executive at an exercise
price per share equal to the Fair Market Value and vests and becomes
exercisable, subject to Executive’s continued employment with the Company
through each such vesting date, as follows: 11% immediately and 1.83% on the
last day of each month in 2007 (such that 33% vested as of December 31, 2007),
2.83% on the last day of each month in 2008 (such that 67% would be vested as of
December 31, 2008), 1.83% on the last day of each month in 2009 (such that 89%
would be vested as of December 31, 2009) and 0.92% on the last day of each month
in 2010 (such that 100% would be vested as of December 31, 2010).  The terms and
conditions of the Subsequent Stock Option, including the applicable vesting
conditions, have been set forth in a stock option agreement entered into by the
Company and Executive which evidences the grant of the Subsequent Stock Option
and, except as otherwise expressly provided herein, is consistent with the terms
and conditions contained in Stock Option Agreements provided to other key
executives of the Company.  The Subsequent Stock Option is, subject to the
provisions of this Section 1(b)(v)(A)(2), Sections 1(b)(v)(F) and (G) and
1(c)(iii)(A) below, governed in all respects by the terms of the Equity Plan and
the applicable Stock Option Agreement.


(B)                 Time-Vesting Restricted Stock Unit Grants.  The grant,
vesting and payment of the restricted stock unit grants described in this
Section 1(b)(v)(B) are each subject to the provisions of Sections 1(b)(v)(F),
(G), (I) and (J), Section 1(c)(iii)(A) and Section 1(g) below, as applicable.


(1)           Initial Grant.  On January 2, 2007, the Company granted to
Executive, under the Equity Plan, a number of restricted stock units (“RSUs”)
covering shares of Company common stock with a Fair Market Value of $500,000
(the “Initial Time-Vesting RSU Grant”).  The Initial Time-Vesting RSU Grant,
except as otherwise expressly provided herein, has been set forth in a
restricted stock unit agreement between Executive and the Company that is
consistent with the terms and conditions contained in restricted stock unit
agreements provided to other key executives of the Company (any agreement
evidencing a grant of RSUs, a “RSU Agreement”).  The Initial Time-Vesting RSU
Grant shall vest on the third anniversary of the Initial Time-Vesting RSU Grant
date, subject to Executive’s continued employment with the Company through such
vesting date and the other provisions of this Agreement.  Shares of Company
common stock shall be delivered in respect of RSUs vesting in accordance with
this Section 1(b)(v)(B)(1) on or as soon as practicable after the third
anniversary of the grant date of such RSUs, but in no event more than fifteen
days after such third anniversary, with the exact payment date to be determined
by the Company in its sole discretion.


(2)           Subsequent Grants.  On the first business day of each of 2008 and
2009, subject, in the case of 2009, to Executive’s continued employment with the
Company through such date, the Company granted or shall grant to Executive, as
applicable, under the Equity Plan, RSUs covering shares of Company common stock
with a with a Fair Market Value of $500,000 (any such grant, a “Subsequent
Time-Vesting RSU Grant”).  Each Subsequent Time-Vesting RSU Grant is or shall
be, as applicable, set forth in a RSU Agreement and shall vest, subject to
Executive’s continued employment with the Company through each vesting date and
the other provisions of this

 
 

--------------------------------------------------------------------------------

 

Agreement, (i) with respect to the 2008 Subsequent Time-Vesting RSU Grant, as to
23/36ths  of the shares subject thereto on December 31, 2009 and as to  1/36th
of the shares subject thereto on each monthly anniversary of the grant date
thereafter, and (ii) with respect to the 2009 Subsequent Time-Vesting RSU Grant,
as to 11/36ths  of the shares subject thereto on December 31, 2009 and as to
1/36th of the shares subject thereto on each monthly anniversary of the grant
date thereafter, in each case, such that the Subsequent Time-Vesting RSU Grant
shall have vested as to all shares subject thereto as of the third anniversary
of the applicable grant date.  Shares of Company common stock shall be delivered
in respect of RSUs vesting in accordance with this Section 1(b)(v)(B)(2) on or
as soon as practicable after the third anniversary of the grant date of such
RSUs, but in no event more than fifteen days after such third anniversary, with
the exact payment date to be determined by the Company in its sole discretion.


(C)                 TSR Performance-Vesting RSU Grants.  The grant, vesting and
payment of the restricted stock unit grants described in this Section 1(b)(v)(C)
are each subject to the provisions of Sections 1(b)(v)(F), (G), (I) and (J),
Section 1(c)(iii)(A) and Section 1(g) below, as applicable.


(1)           Initial Grant.  On January 2, 2007, the Company granted to
Executive, under the Equity Plan, RSUs covering shares of Company common stock
with a Fair Market Value of $500,000 (the “Initial TSR Performance-Vesting RSU
Grant”).  The Initial TSR Performance-Vesting RSU Grant is set forth in a RSU
Agreement.  Subject to Executive’s continued employment with the Company through
the end of the third calendar year following the date of grant (December 31,
2009) and the other provisions of this Agreement, on the last day of the third
calendar year following the date of grant (December 31, 2009), a 0-100%
percentage of the Initial TSR Performance-Vesting RSU Grant shall vest based on
the Company’s total share return performance compared to that of certain peer
companies for the three years following the date of the grant (2007, 2008 and
2009), as specified below (the “Initial TSR Performance Goals”).  Shares of
Company common stock shall be delivered in respect of RSUs vesting in accordance
with this Section 1(b)(v)(C)(1) on December 31, 2009.


(2)           Subsequent Grants.  On the first business day of each of 2008 and
2009, subject, in the case of 2009, to Executive’s continued employment with the
Company through such date, the Company granted or shall grant to Executive, as
applicable, under the Equity Plan, RSUs covering shares of Company common stock
with a Fair Market Value of $500,000 (any such grant, a “Subsequent TSR
Performance-Vesting RSU Grant”).  Each Subsequent TSR Performance-Vesting RSU
Grant is or shall be, as applicable, set forth in a RSU Agreement.  Subject to
Executive’s continued employment with the Company through the end of the third
calendar year following the date of grant (inclusive of the year in which the
grant is made) and the other provisions of this Agreement, on the last day of
such third calendar year following the date of grant, a 0-100% percentage of the
Subsequent TSR Performance-Vesting RSU Grant shall vest based on the Company’s
total share return performance compared to that of certain peer companies for
such three-year period, as specified below (such performance goals determined
with respect to any Subsequent TSR Performance-Vesting RSU Grant, “Subsequent
TSR Performance Goals” and, together with the Initial TSR Performance Goals, the
“TSR Performance Goals”).  Shares of Company common stock shall be delivered in
respect of RSUs vesting in accordance with this Section 1(b)(v)(C)(2) on
December 31, 2010 in respect of the 2008 grant and December 31, 2011 in respect
of the 2009 grant.


(3)           TSR Performance Goals.  The TSR Performance Goals shall be based
on the appreciation in the price of the Company’s common stock and dividends
(assuming reinvestment in the stock) compared to certain peer companies agreed
to by the Executive and the Company within the first 90 days of the first year
of the grant and set forth in the minutes of the Compensation Committee.  The
price appreciation will be measured as the difference between the average
closing prices of the common stock of the Company and the peer companies on the
first 20 trading days of the first calendar year and the last 20 trading days of
the third calendar year.  For purposes of the calculation, the Company’s common
stock price at the beginning of the first year shall be adjusted such that it
would equal the price/EBITDA multiple for the peer companies.2  The mean (50th
percentile) percentage
return of the peer companies will be calculated as the arithmetic average of the
percentages of each.  The highest return of the peer companies will be the 100th
percentile and the lowest return of the peer companies shall be the 0th
percentile.3  On such basis compared to the selected companies, (1) for less
than the 42.5th percentile the vesting percentage shall be 0%, (2) for between
the 42.5th percentile and the mean (50th percentile) the vesting percentage
shall be between 25% and 50% (based on a sliding scale), (3) for between the
mean (50th percentile) and the 70th percentile the vesting percentage shall be
between 50% and 83.5% (based on a sliding scale), (4) for between the 70th
percentile and the 80th percentile the vesting percentage shall be between 83.5%
and 100% (based on a sliding scale) and (5) for above the 80th percentile the
vesting percentage shall be 100%.4


(D)                 EBITDA Performance-Vesting Restricted Stock Grants. The
grant and vesting of the restricted stock described in this Section 1(b)(v)(D)
are each subject to the provisions of Sections 1(b)(v)(F), (G), (I) and (J)
below, as applicable.


(1)           Initial Grant.  On January 2, 2007, the Company granted to
Executive, under the Equity Plan, a number of restricted shares of Company
common stock (“Restricted Stock”) with a Fair Market Value of $500,000 (the
“Initial EBITDA Performance-Vesting Restricted Stock Grant”).  The Initial
EBITDA Performance-Vesting Restricted Stock Grant is subject to restrictions
(“Restrictions”) set forth in an agreement between Executive and the Company
consistent with the terms and conditions contained in restricted stock
agreements provided to other key executives of the Company (any agreement
evidencing a grant of Restricted Stock, a “Restricted Stock Agreement”).  At the
end of the third calendar year following the date of grant (December 31, 2009),
a 0-100% percentage of the shares subject to the Initial EBITDA
Performance-Vesting Restricted Stock Grant specified (or certified) by the
Compensation Committee shall vest and all Restrictions thereon shall lapse, if
(and only if) (1) the Company has attained (with a target of 50%) the annual
EBITDA growth goals for the first year following the date of the grant (2007)
(the “Initial EBITDA Performance Goals”) and (2) Executive remains continuously
employed with the Company through the end of the third calendar year following
the date of grant (December 31, 2009).


(2)           Subsequent Grants.  On the first business day of 2008 and 2009,
subject in the case of 2009 to Executive’s continued employment with the Company
through such date, the Company granted or shall grant to Executive, as
applicable, under the Equity Plan, a number of shares of Restricted Stock with a
Fair Market Value of $500,000 (any such grant, a “Subsequent EBITDA
Performance-Vesting Restricted Stock Grant”).  Each Subsequent EBITDA
Performance-Vesting Restricted Stock Grant is or shall be, as applicable, set
forth in a Restricted Stock Agreement.  As of December 31, 2009, a 0-100%
percentage of the shares subject to the Subsequent EBITDA
Performance-Vesting Restricted Stock Grant specified (or certified) by the
Compensation Committee shall vest and all Restrictions thereon shall lapse, if
(and only if) (1) the Company has attained (with a target of 50%) the annual
EBITDA growth goals for the first year following the date of the grant (such
EBITDA growth goals determined with respect to any Subsequent EBITDA
Performance-Vesting Restricted Stock Grant, “Subsequent EBITDA Performance
Goals” and, together with the Initial EBITDA Performance Goals, the “EBITDA
Performance Goals” and, together with the TSR Performance Goals, the
“Performance Goals”) and (2) Executive remains continuously employed with the



--------------------------------------------------------------------------------

 
2 For example, if the Company’s closing stock price at the beginning of the
first year reflects a multiple of the EBITDA for the twelve months ended
September 30, 2006 of 12 and the mean closing stock price of the peer companies
reflects a multiple of 10, the Company’s stock price at the beginning of the
first year for purposes of the calculation would be reduced by 16.67%.
 
3 For example, if the total shareholder return for peer companies is 3%, 5% and
7%, (1) the 0th percentile shall be 3%, (2) the 35th percentile shall be 4.4%,
(3) the 42.5th percentile shall be 4.7%, (4) the mean (50th percentile) shall be
5% (5) the 70th percentile shall be 5.8%, (6) the 80th percentile shall be 6.2%,
and (7) the 100th percentile shall be 7%.
 
4 For example, if the median total shareholder return for the peer companies for
2007, 2008 and 2009 is 5% and the difference between the adjusted stock price of
the Company’s common stock at the beginning of 2007 and the actual stock price
of the Company’s common stock at the end of 2009 is 5%, 50% of the shares
subject to the Initial TSR Performance-Vesting RSU Grant shall vest on December
31, 2009 subject to the other provisions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

Company through December 31, 2009.


(3)           EBITDA Performance Goals.  The EBITDA Performance Goals shall be
adopted by the Compensation Committee in consultation with Executive no later
than 90 days after the applicable grant date and shall be set such that that
there is a reasonable likelihood of attainment of the target, which would result
in 50% vesting of the Initial EBITDA Performance-Vesting Restricted Stock Grant
or Subsequent EBITDA Performance-Vesting Restricted Stock Grant, as applicable.


(E)                 Stock Bonus.  Promptly following the Amendment Date, the
Company made a one-time grant to Executive, under the Equity Plan, of 25,000
fully vested and unrestricted shares of the Company’s common stock (the “Stock
Bonus”).


(F)                 Certain Events.  Notwithstanding the foregoing and the
Executive Change of Control Agreement between the Company and Executive, dated
December 11, 2008 (the “Executive Change of Control Agreement”), immediately
prior to the earliest to occur of a Corporate Transaction (as defined in the
Equity Plan) (and notwithstanding Section 18.3 of that Equity Plan), or a Change
of Control (as defined in the Executive Change of Control Agreement) (together,
“Corporate Events”) occurring during the Service Period, subject to Section
1(b)(iii)(I) and (J) and Section 1(g) hereof, as applicable:


(1)           any unvested Initial Stock Option and Subsequent Stock Option
shall vest fully as set forth in the Executive Change of Control Agreement;


(2)           any Initial Time-Vesting RSU Grant and Subsequent Time-Vesting RSU
Grant shall vest fully as set forth in the Executive Change of Control
Agreement.  Shares in respect of such vested RSUs shall be delivered, (a) if
such Corporate Event constitutes a “change in control event” within the meaning
of Section 409A, on or as soon as practicable after the date on of such
Corporate Event, but in no event more than fifteen days after such Corporate
Event, with the exact payment date to be determined by the Company in its sole
discretion, or (b) if such Corporate Event does not constitute a “change in
control event” within the meaning of Section 409A, then within fifteen days
after (with the exact payment date to be determined by the Company in its sole
discretion) the earliest to occur of Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury
Regulation Section 1.409A-1(h)) (“Separation from Service”), death or
Disability, the occurrence of a “change in control event” with respect to
Executive within the meaning of Section 409A or the third anniversary of the
applicable grant date;


(3)           any unvested Initial TSR Performance-Vesting RSU Grant and
Subsequent TSR Performance-Vesting RSU Grant shall vest in accordance with the
attainment of the Performance Goals through the date of the Corporate Event (and
not pro-rated for any time elapsed during the period).5  Shares in respect of
such vested RSUs shall be delivered (a) if such Corporate Event constitutes a
“change in control event” within the meaning of Section 409A, on or as soon as
practicable after the date of such Corporate Event, but in no event more than
fifteen days after such Corporate Event, with the exact payment date to be
determined by the Company in its sole discretion, or (b) if such Corporate Event
does not constitute a “change in control event” within the meaning of Section
409A, then within fifteen days after (with the exact payment date to be
determined by the Company in its sole discretion) the earliest to occur of
Executive’s Separation from Service, death or Disability, the occurrence of a
“change in control event” with respect to Executive within the meaning of
Section 409A or the third anniversary of the applicable grant date; and


(4)           any unvested Initial EBITDA Performance-Vesting Restricted Stock
Grant and Subsequent EBITDA Performance-Vesting Restricted Stock Grant



--------------------------------------------------------------------------------

 
5 For example, if such event occurs on June 30, 2008 and the TSR Performance
Goals had been met at the maximum levels through such date, 100% of the Initial
TSR Performance-Vesting RSU Grant and the Subsequent TSR Performance-Vesting RSU
Grant made in 2008 shall vest.

 
 

--------------------------------------------------------------------------------

 

shall vest (a) for years that have been completed, in accordance with the
attainment of the Performance Goals for such year, and (b) for the year in which
such event occurs, in accordance with the greater of the attainment of the
Performance Goals for the prior year and the attainment of the Performance Goals
to date in such year (and not pro-rated for any time elapsed during the year).6


(G)                 Forfeiture.


(1)           General.  Except as otherwise provided in this Agreement, all
shares subject to the Initial Stock Option, the Subsequent Stock Option, the
Initial Time-Vesting RSU Grant, any Subsequent Time-Vesting RSU Grant, the
Initial TSR Performance-Vesting RSU Grant, any Subsequent TSR
Performance-Vesting RSU Grant, the Initial EBITDA Performance-Vesting Restricted
Stock Grant and any Subsequent EBITDA Performance-Vesting Restricted Stock Grant
(together, the “2006 Equity Awards”) that have not vested and, in the case of
any options, become exercisable, or with respect to which the Restrictions have
not lapsed (after taking into consideration any vesting, exercisability and/or
Restriction lapsing that may occur prior to or in connection with any
termination of employment, as provided in this Agreement or any other agreement
with Executive), as applicable, as of the earlier to occur of Executive’s
termination of employment for any reason, a Corporate Event, the third
anniversary of the applicable grant date or, in the case of Subsequent EBITDA
Performance-Vesting Restricted Stock Grants only, December 31, 2009 (after
taking into consideration any vesting and lapsing of Restrictions that may occur
in connection with any termination or Corporate Event), shall be forfeited and
canceled upon the earliest such event to occur , without consideration therefor.


(2)           Time-Vesting RSUs.  Notwithstanding Section 1(b)(v)(B) above, on
or prior to December 31, 2009, in the event of Executive’s death, Disability or
termination by the Company without Cause, and after December 31, 2009, in the
event of  termination of Executive’s employment for any reason, including
voluntarily by Executive, any unvested Initial Time-Vesting RSU Grant and
Subsequent Time-Vesting RSU Grant shall vest immediately prior to such events,
on a pro-rata basis (based on the number of months Executive worked since the
date of grant) with respect to the shares constituting such grant.  Shares of
Company common stock shall be delivered in respect of RSUs vesting in accordance
with this Section 1(b)(v)(G)(2) on or as soon as practicable after the date of
Executive’s Separation from Service or, if earlier, Executive’s death or
Disability, but in no event more than fifteen days after any such event, subject
to Section 1(g) of this Agreement, with the exact payment date to be determined
by the Company in its sole discretion.


(3)           Performance-Vesting RSUs.  Notwithstanding Section 1(b)(v)(C)
above, on or prior to December 31, 2009, in the event of Executive’s death,
Disability or termination by the Company without Cause, and after December 31,
2009, in the event of  termination of Executive’s employment for any reason,
including voluntarily by Executive, any unvested Initial TSR Performance-Vesting
RSU Grant and Subsequent TSR Performance-Vesting RSU Grant shall vest in
accordance with the attainment of the Performance Goals through the date of such
event (and shall be pro-rated for time elapsed during the period).7 Shares in
respect of RSUs that vest in accordance with this Section 1(b)(v)(G)(3) shall be
delivered, subject to Section 1(g) of this Agreement, as soon as practicable
after the earliest to occur of Executive’s Separation from Service, death,
Disability or the third anniversary of the applicable grant date, but in no
event more than fifteen days after such event, with the exact payment date to be
determined by the Company in its sole discretion, and


(4)           EBITDA Performance-Vesting Restricted Stock.   Notwithstanding
Section 1(b)(v)(D) above, on or prior to December 31, 2009, in the event of



--------------------------------------------------------------------------------

 
6 For example, if such event occurs on June 30, 2008 and the EBITDA Performance
Goals had been met at the maximum levels for 2007 and the first half of 2008,
100% of the Initial EBITDA Performance-Vesting Restricted Stock Grant and the
Subsequent EBITDA Performance-Vesting Restricted Stock Grant made in 2008 shall
vest.
 
7 For example, if such event occurs on June 30, 2008 and the TSR Performance
Goals had been met at the maximum levels through such date, 50% of the Initial
TSR Performance-Vesting RSU Grant and 16.67% of the Subsequent TSR
Performance-Vesting RSU Grant made in 2008 shall vest.

 
 

--------------------------------------------------------------------------------

 

Executive’s death, Disability or termination by the Company without Cause, any
unvested Initial EBITDA Performance-Vesting Restricted Stock Grant and
Subsequent EBITDA Performance-Vesting Restricted Stock Grant shall vest (I) for
years that have been completed, in accordance with the attainment of the
Performance Goals for such year, and (II) for the year in which such event
occurs, in accordance with the attainment of the Performance Goals to date in
such year (and pro-rated for time elapsed during the year).8


(5)           Cause.  If the Company terminates Executive’s employment for
Cause, any outstanding 2006 Equity Awards (other than vested shares of
Restricted Stock) shall be forfeited, as of the commencement of business on the
date of such termination, with respect to all then-unpaid shares subject
thereto, whether or not vested at the time of termination, without consideration
therefor.


(H)                   INTENTIONALLY OMITTED


(I)                 Internal Revenue Code Section 162(m).  Notwithstanding
anything contained herein to the contrary, if the Compensation Committee
determines in its reasonable discretion that the Company’s tax deduction that
would otherwise arise under Section 162 of the Code in connection with the
vesting and delivery of any shares of Company common stock in respect of the
Initial Time-Vesting RSU Grant, any Subsequent Time-Vesting RSU Grant, the
Initial TSR Performance-Vesting RSU Grant and/or any Subsequent TSR
Performance-Vesting RSU Grant, in any case, would be materially limited or
reduced by the application of Section 162(m) of the Code, then, to the extent
necessary to prevent such limitation or reduction, the Company may delay the
delivery of such shares until the earliest practicable date in the earlier to
occur of (a) the first year in which the Company reasonably anticipates that the
delivery of such shares will not result in such limitation or reduction, or (b)
the year in which Executive’s employment with the Company terminates, subject to
Section 1 (g) of this Agreement.  For the avoidance of doubt, the provisions
contained in this Section 1(b)(v)(I) are intended to comply with the permissible
delay of certain payments described in Treas. Reg. Section 1.409A-2(b)(7)(i).


(J)           Employment Taxes.  Notwithstanding anything contained herein to
the contrary, to the extent that any compensation payable hereunder, including
without limitation, under any of the 2006 Equity Awards, constitutes
“nonqualified deferred compensation” within the meaning of Section 409A, the
payment of any such compensation may be accelerated to the greatest extent
permitted under Treasury Regulation 1.409A-3(j)(4)(vi) to pay any taxes imposed
under the Federal Insurance Contribution Act (“FICA”) on such compensation or
under Code Section 3401 or corresponding withholding provisions of applicable
state, local or foreign tax laws as income tax obligations arising in connection
with any such acceleration, including any additional taxes attributable to
pyramiding wages and taxes, provided, that the total of any such accelerated
payment shall not exceed the applicable FICA and income tax obligations to which
such accelerated payments relate.
 
(c)           Termination.
 
 

(i)           Events of Termination.  Executive’s employment with the Company
shall cease upon:
 
 

 
(A)
Executive’s death.

 
 

 
(B)
Executive’s voluntary retirement.

 
(C)          Executive’s “Disability” means Executive has become disabled within
the meaning of Section 409A.
 



--------------------------------------------------------------------------------

 
8 For example, if such event occurs on June 30, 2008 and the EBITDA Performance
Goals had been met at the maximum levels for 2007 and the first half of 2008,
100% of the Initial EBITDA Performance-Vesting Restricted Stock Grant and 50% of
the Subsequent EBITDA Performance-Vesting Restricted Stock Grant made in 2008
shall vest.

 
 

--------------------------------------------------------------------------------

 



(D)          Termination by the Company by the delivery to Executive of a
written notice from the Board or the CEO that Executive has been terminated
(“Notice of Termination”) with or without Cause.   “Cause” shall mean:
 
 

(1)           Executive’s (aa) conviction of a felony; (bb) Executive’s
commission of any other material act or omission involving dishonesty or fraud
with respect to the Company or any of its Affiliates or any of the customers,
vendors or suppliers of the Company or its Subsidiaries; (cc) Executive’s
misappropriation of material funds or assets of the Company for personal use; or
(dd) Executive’s engagement in unlawful harassment or other discrimination with
respect to the employees of the Company or its Subsidiaries;
 
(2)           Executive’s continued substantial and repeated neglect of his
duties, after written notice thereof from the Board, and such neglect has not
been cured within 30 days after Executive receives notice thereof from the
Board;
 
(3)           Executive’s gross negligence or willful misconduct in the
performance of his duties hereunder that is materially and demonstrably
injurious to the Company;
 
(4)           Executive’s engaging in conduct constituting a breach of Sections
2  or 3  hereof that is not cured in full within 15 days, and is materially and
demonstrably injurious to the Company, after  notice of default thereof, from
the Company, as determined by a court of law.


In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause.  Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company.  In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause.  If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause.  Notwithstanding anything to the contrary contained in this
paragraph, Executive shall have the right after termination has occurred to
appeal any determination by the Board that such termination was for “Cause” in
accordance with the provisions of Section 7(f)  hereof.
 
The delivery by the Company of notice to Executive that it does not intend to
renew this Agreement as provided in Section 1(f)  shall constitute a termination
by the Company without Cause if, at the time of such notice, Executive is
willing and able to renew the Agreement and continue providing services on terms
and conditions substantially similar to those contained in this Agreement,
provided, that in no event shall notice which fulfills the requirements
of Section 1(c)(i)(D)(1) , (2) , (3) or (4)  above constitute a termination by
the Company without Cause.


(E)           Executive’s voluntary resignation by the delivery to the Company
and the Board of at least 30 days written notice from Executive that Executive
has resigned with or without Good Reason.   “Good Reason” shall mean Executive’s
resignation from employment with the Company after the occurrence of any one of
the following:
 
(1)           the failure of the Company to pay an amount owing to Executive in
breach of this Agreement; or
 
(2)           without Executive’s consent, a relocation of Executive’s principal
work location from the Calabasas, California metropolitan area  that constitutes
a material change in the geographic location at which he must perform services
under this Agreement (within the meaning of Section 409A);


provided, that Executive’s resignation shall only constitute a resignation for
“Good Reason” hereunder if

 
 

--------------------------------------------------------------------------------

 

(I) Executive provides the Company with written notice setting forth in
reasonable detail the facts or circumstances constituting Good Reason within
thirty days after Executive becomes reasonably aware of the existence of such
facts and circumstances, (or reasonably aware that there is a controversy
between the Company’s interpretation of any payment obligation or principal work
location requirement of this Agreement and the Executive’s interpretation of
same), (II) the Company has failed to cure such facts or circumstances within
thirty days after receipt of such written notice, and (III) the date of
Executive’s Separation from Service occurs no later than thirty-five days after
Executive gives notice of the event constituting Good Reason.
 
 

The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in Section 1(f)  shall constitute a resignation
by Executive without Good Reason unless such notice fulfills the requirements
of Section 1(c)(i)(E)(1) or (2)  above.


For the avoidance of doubt, in no event shall Executive’s ceasing to serve as
the President of the Company, whether voluntarily or involuntarily, constitute
Good Reason.
 
(ii)           Date of Termination.  “Date of Termination” means the date on
which Executive experiences a Separation from Service.
 
(iii)         Rights on Termination.
 
(A)            In the event that termination is by the Company without Cause
(including by operation of the last paragraph of Section 1(c)(i)(D) above) or by
Executive with Good Reason and Executive experiences a Separation from Service
as a result of such termination, subject to Section 1(g) below:


(1)                 The Company will pay Executive (i) an amount equal to 150%
of the Annual Base Salary, payable over a period of eighteen (18) months
commencing on the Date of Termination (the “Severance Period”) in substantially
equal installments in accordance with Company payroll procedures applicable to
senior executives of the Company, as in effect from time to time (but no less
often than monthly), provided, that payment of the amounts described in this
Section 1(c)(iii)(A)(1)(i) shall not commence until the Company’s first payroll
date occurring on or after the 30th day following the Date of Termination (the
“First Payroll Date”) and any amounts that would otherwise have been paid prior
to the First Payroll Date shall instead be paid on the First Payroll Date, and
(ii) a cash amount equal to the aggregate premiums that the Company would have
paid for basic life insurance, accidental death and dismemberment insurance and
long- and short-term disability insurance, each as in effect on the Date of
Termination, had Executive remained employed by the Company during the Severance
Period (together, “Insurance Benefits”).  In addition, during the Severance
Period, subject to Executive’s proper election to continue healthcare coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company will pay Executive’s COBRA premiums in respect of COBRA
benefits to be provided through third-party insurance maintained by the Company
under the Company’s benefit plans in a manner that causes such COBRA benefits to
be exempt from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that if during the period of continuation coverage,
any plan pursuant to which such benefits are to be provided ceases to be exempt
from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), then an amount equal to each such remaining premium shall
thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the remainder of the continuation
coverage period; and


(2)                  Any unvested Initial Time-Vesting RSU Grant,  Subsequent
Time-Vesting RSU Grant, Initial TSR Performance-Vesting RSU Grant, Initial
EBITDA Performance-Vesting Restricted Stock Grant, Subsequent TSR
Performance-Vesting RSU Grant and Subsequent EBITDA Performance-Vesting
Restricted Stock Grant shall vest and be paid as provided elsewhere in this
Agreement.


For purposes of paragraph (e) below, payments of Annual Base Salary, amounts in
lieu of Insurance
Benefits, COBRA premiums and the accelerated vesting and lapsing of Restrictions
with respect to any 2006 Equity Awards, in each case, as described in this
Section 1(c)(iii)(A), are collectively referred to as “Severance Payments.” In
addition, the Company will pay to Executive in a lump-sum the value of any
accrued but unused vacation time.  This Section 1(c)(iii)(A)  shall not apply
unless Executive has executed and not revoked a release in a form mutually
acceptable to both the Company and Executive that is subject
to paragraph (e) below.  In addition, the Company agrees that concurrently with
Executive’s execution of such release, the Company shall execute a contingent
mutual release in a form that is mutually acceptable to both the Company and
Executive that is subject to paragraph (e) below.  Each payment under Section
1(c)(iii)(A) above shall be treated as a separate payment for purposes of
Section 409A.
 
(B)           If the Company terminates Executive’s employment for Cause, or if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), the Company’s obligations to pay any
compensation or benefits under this Agreement (other than accrued but unused
vacation time which shall be paid to Executive in a lump sum payment) and all
vesting under all equity awards held by Executive will cease effective as of the
date of termination.  Executive’s right to receive any other health or other
benefits, if any, will be determined under the provisions of applicable plans,
programs or other coverages.
 
 

(C)           If Executive’s employment terminates because of  Executive’s death
or Disability,  then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any 
“key man” life insurance policy) maintained by the Company.  In addition, in the
event of such a termination, for a period of six (6) months commencing on the
Date of Termination, Executive or his estate shall be entitled to payment of an
amount equal to 50% of the Annual Base Salary, payable over six months from
Executive’s death or Disability in approximately equal installments on regular
salary payment dates.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
Severance Payments shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3  hereof. 
 
(d)           Mitigation. The Company’s obligation to continue to provide
Executive with the Severance Payments pursuant to Section 1(c)(iii)(A)  above
and the benefits pursuant to the second sentence of Section 1(c)(iii)(C)  above
shall cease if Executive becomes employed as a senior executive by a third
party.
 
(e)           Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Company without Cause
shall be extremely difficult or impossible to establish or prove, and agree that
the Severance Payments shall constitute liquidated damages for any breach of
this Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
Benefit Plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.

 
 

--------------------------------------------------------------------------------

 



 (f)            Term of Employment.  Unless Executive’s employment under this
Agreement is sooner terminated as a result of Executive’s termination in
accordance with the provisions of Section 1(c) above, Executive’s employment
under this Agreement shall continue through December 31, 2009 (the “Service
Term”); provided, however, that Executive’s employment under this Agreement, and
the Service Term, shall be automatically renewed for additional one-year periods
commencing on December 31, 2009 and, thereafter, on each successive anniversary
of such date unless either the Company or Executive notify the other party in
writing within ninety (90) days prior to any such anniversary that it or he
desires not to renew Executive’s employment under this Agreement.  All
references herein to “Service Term” shall include any renewals thereof after the
third anniversary of the Amendment Date.


(g)         Potential Six-Month Delay.  Notwithstanding anything to the contrary
in this Agreement,  no compensation or benefits, including without limitation
any Severance  Payments or payments in respect of any 2006 Equity Awards in
connection with a Separation from Service, shall be paid to Executive during the
6-month period following his Separation from Service to the extent that the
Company reasonably determines that Executive is a “specified employee” at the
time of such Separation from Service (within the meaning of Section 409A) and
that paying such amounts at the time or times indicated in this Agreement would
be a prohibited distribution under Section 409A(a)(2)(b)(i) of the Code.  If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such 6-month period (or such
earlier date upon which such amount can be paid under Section 409A without being
subject to such additional taxes, including as a result of Executive’s death),
the Company shall pay to Executive a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to Executive during such 6-month
period, without interest thereon.
 
2.             Confidential Information; Proprietary Information, etc.
 
(a)           Obligation to Maintain Confidentiality. Executive acknowledges
that any Proprietary Information disclosed or made available to Executive or
obtained, observed or known by Executive as a direct or indirect consequence of
his employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Board’s consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executive’s acts or omissions to act.
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice.  Nothing in this Section 2(a)
shall be construed to prevent Executive from using his general knowledge and
experience in future employment so long as Executive complies with this Section
2(a) and the other restrictions contained in this Agreement.
 
(b)           Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all

 
 

--------------------------------------------------------------------------------

 

of the above Work Product to the Company or such Affiliate.  Any copyrightable
work prepared in whole or in part by Executive in the course of his work for any
of the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such Affiliate shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Executive hereby assigns and agrees to assign to Company or such Affiliate all
right, title and interest, including without limitation, copyright in and to
such copyrightable work.  Executive shall promptly disclose such Work Product
and copyrightable work to the Board and perform all actions reasonably requested
by the Board (whether during or after Executive’s term of employment) to
establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this Section 2(b)  to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (a) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (b) result from any work that
Executive performs for the Company or its Affiliates or Subsidiaries.
 
(c)           Third Party Information. Executive understands that the Company
and its Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions
of Sections 2(a)  and 2(b)  above, Executive shall hold Third Party Information
in the strictest confidence and shall not disclose to anyone (other than
personnel of the Company or its Affiliates who need to know such information in
connection with their work for the Company or its Affiliates) or use, except in
connection with his work for the Company or its Affiliates, Third Party
Information unless expressly authorized by a member of the Board in writing.
 
(d)           Use of Information of Prior Employers, etc. Executive will abide
by any enforceable obligations contained in any agreements that Executive has
entered into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e)           Compelled Disclosure. If Executive is required by law or
governmental regulation or by subpoena or other valid legal process to disclose
any Proprietary Information or Third Party Information to any Person, Executive
will immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose such Proprietary Information or
Third Party Information to the extent legally required;  provided,
however,  that Executive will use his reasonable best efforts to ensure that
such Proprietary Information is treated confidentially by each Person to whom it
is disclosed.
 
3.             Nonsolicitation.
 
(a)           Nonsolicitation. As long as Executive is an employee of the
Company or any Affiliate thereof, and for eighteen (18) months thereafter,
Executive shall not directly or indirectly through another entity: (i) induce or
attempt to induce any employee of the Company or any Affiliate to leave the
employ of the Company or such Affiliate, or in any way interfere with the
relationship between the Company or any Affiliate and any employee thereof; (ii)
hire or employ any person who was an employee of the Company or any Affiliate at
any time during the nine (9) month period immediately

 
 

--------------------------------------------------------------------------------

 

preceding the date of such Executive’s termination; (iii) induce or attempt to
induce any customer, client, supplier, licensee or other business relation of
the Company or any Affiliate to cease doing business with the Company or such
Affiliate, or in any way interfere with the relationship between any such
customer, client, supplier, licensee or business relation and the Company or any
Affiliate; (iv) call on, solicit or service any Person who was a customer or
client of the Company or any Affiliate or (v) call on, solicit or service any
Person who was Prospective Client for any purpose which directly or indirectly
competes with the business of the Company.  For purposes hereof, a  “Prospective
Client”  means any Person whom the Company or any of its Affiliates has
entertained discussions with to become a client or customer at any time during
the twelve (12) month period immediately preceding the date of such Executive’s
termination.
 
(b)           Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3 , that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this Section 3 .
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his
livelihood.  Executive further acknowledges that the provisions of this Section
3 are separate and independent of the other sections of this Agreement.
 
(c)           Enforcement, etc.  If, at the time of enforcement of Section 2 or
3 of this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 7(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 
(d)           Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
GENERAL PROVISIONS
 
4.             Definitions.
 
“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.

 
 

--------------------------------------------------------------------------------

 



“EBITDA” means adjusted earnings before interest, taxes, depreciation and
amortization, as the term adjusted EBITDA is defined in the Company’s Annual
Incentive Award Targets for the applicable calendar year.
 
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not include any information which
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.
 
“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii) data, account information or
other matters furnished by customers of the Company and its Affiliates; and
(xiii) all copies of any of the foregoing data, documents or devices whether in
the form of carbon copies, photo copies, copies of floppy disks, diskettes,
tapes or in any other manner whatsoever.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.
 
5.             Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class United
States mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) or by facsimile to the recipient at
the address below indicated:
 

 
If to Executive:
         
Peter T. Dameris
   
26651 West Agoura Road
   
Calabasas, California 91302


 
 

--------------------------------------------------------------------------------

 




   
Tel No.:
(818) 878-7900
   
If to the Company:
         
26651 West Agoura Road
   
Calabasas, California 91302
   
Attention:
General Counsel
   
Tel No.:
(818) 871-3300
   
Fax No.:
(818) 880-0056
                       
with a copy to:
           
Hogan & Hartson, LLP
     
555 Thirteenth Street, N.W.
     
Washington, D.C.  20004
     
Attention:
J. Hovey Kemp
     
Tel No.:
(202) 637-5623
     
Fax No.:
(202) 637-5910

 
 
 or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.             Executive’s Representations and Warranties.  Executive represents
and warrants that he has full and authority to enter into this Agreement and
fully to perform his obligations hereunder, that he is not subject to any
non-competition agreement, and that his past, present and anticipated future
activities have not and will not infringe on the proprietary rights of others,
including, but not limited to, proprietary information rights or interfere with
any agreements he has with any prior employee.  Executive further represents and
warrants that he is not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, which would
conflict with or result in a breach of this Agreement or which would in any
manner interfere with the performance of his duties for the Company.
 
7.        Section 409A.


(a)           General.  The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the effective date hereof, the Company reasonably
determines that any payments or benefits hereunder are not either exempt from or
compliant with the requirements of Section 409A, the Company and Executive shall
work together to adopt such amendments to this Agreement or adopt such other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that are necessary or
appropriate (i) to preserve the intended tax treatment of the payments and
benefits provided hereunder, to preserve the economic benefits with respect to
such payments and benefits, and/or (ii) to exempt such payments and benefits
from Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder, provided¸ that the Company
shall have no obligation to take any action described in this Section 7(a) or to
indemnify Executive for any failure to take any such action.


(b)           Certain Reimbursements.  To the extent that any reimbursements
hereunder constitute taxable compensation to Executive, such reimbursements
shall be made to Executive promptly, but in no event after December 31st of the
year following the year in which the expense was incurred, the amount of any
such amounts reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement of
any such expenses shall

 
 

--------------------------------------------------------------------------------

 

not be subject to liquidation or exchange for any other benefit.
    
8.         General Provisions.
 
(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)           Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including without limitation, the Prior
Agreement (as amended).
 
(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that it will be bound by its own telecopied signature and
that it accepts the telecopied signature of each other party to this Agreement.
 
(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.
 
(f)            Choice of Law; Jurisdiction. All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Agreement; (ii) agree that all
claims in respect of such action or proceeding may be heard or determined in any
such court; and (iii) agree not to bring any action or proceeding arising out of
or relating to this Agreement in any other court. Executive hereby waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. The parties hereby agree that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law.
 
(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(h)           Amendment and Waiver. The provisions of this Agreement may

 
 

--------------------------------------------------------------------------------

 

be amended or waived only with the prior written consent of the Company and
Executive.
 
(i)            Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s chief executive office is located, the time period
shall be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(j)            Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.
 
(k)           No Waiver. A waiver by any party hereto of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which such party would otherwise have on any future occasion.  No failure
to exercise nor any delay in exercising on the part of any party hereto, any
right, power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.
 
(l)            Insurance.  The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
 
(m)          Offset.  Whenever the Company or any of its Subsidiaries is
obligated to pay any sum to Executive or any Affiliate or related person thereof
pursuant to this Agreement, any bona fide debts that Executive or such Affiliate
or related person owes to the Company or any of its Subsidiaries may be deducted
from that sum before payment, to the greatest extent permitted under applicable
law.
 (n)           Indemnification and Reimbursement of Payments on Behalf of
Executive.  The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, provincial, local or foreign withholding taxes,
excise taxes, or employment taxes ( “Taxes” ) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.
 
(o)           Insurance and Indemnification.  For the period from the date of
this Agreement through at least the tenth anniversary of the Employee’s
termination of employment from the Employer, the Employer shall maintain
Executive as an insured party on all directors’ and officers’ insurance
maintained by the Employer for the benefit of its directors and officers on at
least the same basis as all other covered individuals and provide the Employee
with at least the same corporate indemnification as it provides to the peer
executives of the Employer.


(p)        Clawback.  To the extent permitted under applicable law, Executive
agrees to reimburse the Company for amounts determined by final judicial process
to be due to the Company pursuant to Section 304 of the Sarbanes-Oxley Act of
2002.
 
 
[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
ON ASSIGNMENT, INC.
         
By:
/s/ Jeremy Jones
       JEREMY JONES                
/s/ Peter T. Dameris
   
PETER T. DAMERIS
         

 
 



 
 

--------------------------------------------------------------------------------

 
